DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
Response to Amendment
This action is responsive to the amendment filed on August 16, 2022. The examiner acknowledges the amendments to claims 1, 8, 9, 14, and the addition of new claims 20-21. Claims 1-15, 17-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the surface" in lines 3 and 5. There is insufficient antecedent basis for these limitations in the claim. Claim 8 has been amended to recite a surface of the first sling section and a surface of the second sling section, therefore “the surface” in lines 3 and 5 of claim 9 lacks antecedent basis.
Claim 10 incorporates the indefinite subject matter of claim 9 therein.
Claim 14 recites “the limitation "the surface" in line 6. There is insufficient antecedent basis for this limitation in the claim. Claim 14 previously recites a surface of the first sling section and a surface of the second sling section; it is unclear which surface this limitation is referring to. 
Claims 15 and 17-20 incorporate the indefinite subject matter of claim 14 therein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6, 8, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bouchier (US 2005/0267325 A1).

    PNG
    media_image1.png
    300
    810
    media_image1.png
    Greyscale
Claim 1: Bouchier discloses a sling assembly for treating urinary incontinence [0011], comprising: a first sling section 60 and a second sling section 52, the first sling section and the second sling section being separate and distinct from each other (fig. 4A), the first sling section having an end, the second sling section having an end, the end of the first sling section begin disposed adjacent the end of the second sling section, each sling section having a first surface and a second surface opposite the first surface, the first surface of the first sling section being adjacent to the first surface of the second sling section such that the first surfaces of the first and second sling sections are between the second surface of the first sling section and the second surface of the second sling section (see annotated fig. 4A below for description of first and second surfaces and ends of the first and second sling sections); and a tab member 58 (no structure for the tab member is recited; element 58 is considered to define a tab member because it can be used to hold or manipulate the sling material).

Although fig. 4A shows three sections of material secured together by the tab, Bouchier discloses two sections of material can also be secured using the rivets or couplers of the present invention. See for example [0052] disclosing “The materials that are joined may be…two portions different pieces of material”, fig. 3 shows two pieces of material secured by a rivet, [0087] describes a support portion may be joined to an extension portion, thus defining two pieces, and figs. 6A-6B show examples of a support portion 118 and an extension portion 114 joined by a rivet 112. In any of these examples, a first portion of the tab member 64 would be disposed directly adjacent the second surface of the first sling section and a second portion of the tab member 66 would be disposed directly adjacent the second surface of the second sling section (see annotated fig. 4A above, section 62 would not be present if only two sections are connected).
Claim 2: Bouchier discloses the first sling section includes an end portion and the second sling section includes an end portion, the end portion of the first sling section faces the end portion of the second sling section (end portions of the first and second sling portions 60 and 52 overlap and face each other within tab 58, fig. 4A).
Claim 3: Bouchier discloses the end portion of the first sling section and the end portion of the second sling section are disposed within the tab member 58 (fig. 4A).
Claim 4: Bouchier discloses the tab member 58 is disposed adjacent to the second surface of the first sling section and the second surface of the second sling section (see annotated fig. 4A above).
Claims 5 and 6: Bouchier discloses the tab member may be biodegradable or non-biodegradable (material of implant may be bioabsorbable or non-bioabsorbable [0055]; material of rivet may be the same or different from the polymeric material of the implant itself [0061] therefore biodegradable and non-biodegradable tabs are contemplated).
Claim 8: Bouchier discloses a sling assembly for treating urinary incontinence [0011], comprising: a first sling section 60 and a second sling section 52, the first sling section and the second sling section being separate and distinct from each other (fig. 4A), the first sling section having an end, the second sling section having an end, the end portion of the first sling section and the end portion of the second sling section are disposed within the tab member 58 (see annotated fig. 4A above).
Although fig. 4A shows three sections of material secured together by the tab, Bouchier discloses two sections of material can also be secured using the rivets or couplers of the present invention. See for example [0052] disclosing “The materials that are joined may be…two portions different pieces of material”, fig. 3 shows two pieces of material secured by a rivet, [0087] describes a support portion may be joined to an extension portion, thus defining two pieces, and figs. 6A-6B show examples of a support portion 118 and an extension portion 114 joined by a rivet 112. In any of these examples, a first portion of the tab member 64 is disposed directly adjacent a surface of the first sling section, a second portion of the tab member 66 is disposed directly adjacent a surface of the second sling section (see annotated fig. 4A above, section 62 would not be present if only two sections are connected).
Claims 11 and 12: Bouchier discloses the tab member may be biodegradable or non-biodegradable (material of implant may be bioabsorbable or non-bioabsorbable [0055]; material of rivet may be the same or different from the polymeric material of the implant itself [0061] therefore biodegradable and non-biodegradable tabs are contemplated).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouchier in view of Li (US 2005/0096499 A1).
Claims 7 and 13: Bouchier fails to disclose the tab member is treated with an agent to promote scar tissue formation. However, Li discloses treating a sling implant with an agent to promote scar tissue formation [0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bouchier such that the assembly, including the tab, is treated with an agent to promote scar tissue formation, as taught by Li, in order to provide support to the patient’s tissue after degradation of the sling (Li [0006]), or to augment the support provided by the sling.

Claims 8-10, 14-15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rakos in view of Bouchier.
Claim 8: Rakos discloses a sling assembly for treating urinary incontinence (Rakos discloses medical textiles for implantation [0009] which may have a flat rectangular shape [0069] and therefore could be used as a sling assembly for treating urinary incontinence), comprising: a first sling section 98 and a second sling section 100, the first sling section and the second sling section being separate and distinct from each other, the first sling section having an end, the second sling section having an end; and a tab member 102 (fig. 35). 
Rakos discloses the tab 102 may include mechanical means, such as clips, sutures or other engageable yarns, adhesive means, or fuseable means [0095] but fails to disclose the ends of the first and second sling sections are disposed within the tab member with a first portion of the tab member being disposed directly adjacent a surface of the first sling section, a second portion of the tab member being disposed directly adjacent a surface of the second sling section. However, Bouchier discloses a mechanical means for securing two medical textile pieces together comprising a tab member in the form of a clip 58 wherein the ends of two pieces of medical textile are disposed within the tab member (fig. 4A-4C; two pieces rather than three pieces also contemplated as shown in figs. 3 and 6A-6B and described in [0052 and 0087]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tab of Rakos to resemble the clip of Bouchier, such that the ends of the first and second sling sections are disposed within the tab/clip, as such a modification would amount to simple substitute of one known attachment means (sutures or clip of Rakos) for another (clip of Bouchier) in order to achieve predictable results (securing to sections of medical textile together). In such a combination, the only sling sections within the tab are the first and second sections taught by Rakos, therefore a first portion of the tab member (Bouchier 64) is disposed directly adjacent a surface of the first sling section (Rakos 98) and a second portion of the tab member (Bouchier 62) is disposed directly adjacent a surface of the second sling section (Rakos 100).
Claim 9: Rakos discloses the surface of the first sling portion faces a first direction (arrow A) at a midportion of the first sling section, the surface of the first sling portion faces a second direction (arrow B) at an end portion of the first sling section, the surface of the second sling section faces the first direction (arrow D) at a midportion of the second sling section, the surface of the second sling portion faces a third direction (arrow C) different than the second direction at an end portion of the second sling section (see annotated fig. 35 below).

    PNG
    media_image2.png
    201
    553
    media_image2.png
    Greyscale
Claim 10: Rakos discloses the surface of the first sling portion is a first surface of the first sling portion, the surface of the second sling portion is a first surface of the second sling portion. In the combination with Bouchier, the tab member is disposed adjacent to a second surface of the first sling section and a second surface of the second sling section (clip of Bouchier member passes through first and second surfaces of each sling section, as shown in fig. 4A, therefore is disposed adjacent to a second surface of the first sling section and a second surface of the second sling section. Alternatively, the first surfaces of the first and second sling sections could be defined as the bottom surfaces in Rakos fig. 35, rather than the top surfaces, and the surfaces facing outward in directions B and C define second surfaces disposed adjacent to the tab member 102 (clip 58 of Bouchier in the combination)).
Claim 14: Rakos discloses a sling assembly for treating urinary incontinence (Rakos discloses medical textiles for implantation [0009] which may have a flat rectangular shape [0069] and therefore could be used as a sling assembly for treating urinary incontinence), comprising: a first sling section 98 and a second sling section 100, the first sling section includes a surface, the surface of the first sling portion faces a first direction (arrow A) at a midportion of the first sling section, the surface faces a second direction (arrow B) at an end portion of the first sling section, the second sling section includes a surface, the surface of the second sling section faces the first direction (arrow D) at a midportion of the second sling section, the surface faces a third direction (arrow C) different than the second direction at an end portion of the second sling section; and a tab member 102 (see annotated fig. 35 above; no structure for the tab member is recited; element 102 is considered to define a tab member because it can be used to hold or manipulate the material.
Rakos discloses the tab 102 may include mechanical means, such as clips, sutures or other engageable yarns, adhesive means, or fuseable means [0095] but fails to disclose a portion of the first and second sling section being disposed within the tab member with a first portion of the tab member being disposed adjacent a surface of the first sling section and a second portion of the tab member being disposed adjacent a surface of the second sling section. However, Bouchier discloses a mechanical means for securing two medical textile pieces together comprising a tab member in the form of a clip 58 wherein the ends of two pieces of medical textile are disposed within the tab member (fig. 4A-4C; two pieces rather than three pieces also contemplated as shown in figs. 3 and 6A-6B and described in [0052 and 0087]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tab of Rakos to resemble the clip of Bouchier, such that the ends of the first and second sling sections are disposed within the tab/clip, as such a modification would amount to simple substitute of one known attachment means (sutures or clip of Rakos) for another (clip of Bouchier) in order to achieve predictable results (securing to sections of medical textile together). In such a combination, the only sling sections within the tab are the first and second sections taught by Rakos, therefore a first portion of the tab member (Bouchier 64) would be disposed adjacent a surface of the first sling section (Rakos 98) and a second portion of the tab member (Bouchier 62) would be disposed adjacent a surface of the second sling section (Rakos 100).
Claim 15: Rakos discloses the third direction is opposite the second direction (see annotated fig. 35, arrow C is opposite arrow B).
Claim 17: Bouchier discloses the tab member may be biodegradable (material of implant may be bioabsorbable or non-bioabsorbable [0055]; material of rivet may be the same or different from the polymeric material of the implant itself [0061] therefore biodegradable and non-biodegradable rivets are contemplated; tab 58 is a form of the rivet [0076])
Claim 18: Bouchier further discloses the tab may be non-biodegradable (rivet 14 may be made of polypropylene [0068] which is a non-biodegradable material [0056]; tab 58 is a form of the rivet 14 [0076]).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rakos in view of Bouchier, as applied to claim 14 above, and further in view of Li (US 2005/0096499 A1).
Claim 19: Rakos, as modified by Bouchier, fails to disclose the tab member is treated with an agent to promote scar tissue formation. However, Li discloses treating a sling implant with an agent to promote scar tissue formation [0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Rakos in view of Bouchier such that the assembly, including the tab, is treated with an agent to promote scar tissue formation, as taught by Li, in order to provide support to the patient’s tissue after degradation of the implant (Li [0006]), or to augment the support provided by the implant.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rakos in view of Bouchier, as applied to claim 14 above, and further in view of Anderson (US 2002/0099259 A1).
Claim 20: Bouchier discloses the tab member is formed of a non-biodegradable material (rivet 14 may be made of polypropylene [0068] which is a non-biodegradable material [0056]; tab 58 is a form of the rivet 14 [0076]) but fails to disclose the tab includes a marker configured to identify a location of the tab member within a body of a patient. However, Anderson discloses sling materials may incorporate radio-opaque labels [0117]. It would have been obvious to one of ordinary skill in the art at the time of the invention to label the sling elements taught by Rakos in view of Bouchier, including the tab, with a radio-opaque marker in order to enhance visualization of all parts of the sling and indicate proper orientation, as taught by Anderson.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouchier in view of Anderson.
Claim 21: Bouchier discloses the tab member is formed of a non-biodegradable material (rivet 14 may be made of polypropylene [0068] which is a non-biodegradable material [0056]; tab 58 is a form of the rivet 14 [0076]) but fails to disclose the tab includes a marker configured to identify a location of the tab member within a body of a patient. However, Anderson discloses sling materials may incorporate radio-opaque labels [0117]. It would have been obvious to one of ordinary skill in the art at the time of the invention to label the sling elements taught by Bouchier, including the tab, with a radio-opaque marker in order to enhance visualization of all parts of the sling and indicate proper orientation, as taught by Anderson.
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. Applicant submits it does not appear the cited references disclose a device as claimed. The examiner respectfully disagrees and refers applicant to the above prior art rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791